DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 5, reference number 514 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear how the corrective filters are applied to the digital amplifier model if they are combined with model filters to yield corrected filters, and said corrected filters replace the model filters in the amplifier model. Please clarify how replacing model filters in the amplifier model correlates to applying corrective filters to the amplifier model, and how the corrective filters can be applied to the amplifier model if they are combined to yield a different product. 
As for claim 3, it is unclear what the Applicant intends by “a matched filter”. Please clarify.
Still further in claim 3, in the last line, it is unclear how the input filter is determined from the output filter. Please clarify. 
Claims 4-7 and 10 depend from, and therefore include, the indefinite limitations addressed above.
As for claim 8, it is unclear what the Applicant intends by “a spectrum of the matched filter rises at 3 decibels per octave”. Please clarify.
In claim 9, it is unclear of the ESS recited relates to the high or low level ESS recited in preceding claim 3. Further, please clarify what is meant by “a convolution of the ESS and the matched filter comprises an impulse in time domain”, and in the present context, what is intended by “impulse”. 
Claims 12 and 13 recite similar limitations to those discussed in claims 2 and 3 above. 
Claim 14 depends from rejected claim 13.
Claims 16 and 17 recite similar limitations to those discussed in claims 2 and 3 above. 
Claims 18-20 depend from rejected claim 17.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Chase (US 2016/0328501).
In terms of claim 1, Chase teaches a method comprising obtaining an amplifier output and input filter, using said output and input filters in conjunction with model filters to obtain corrective output and input filters (see paragraphs [0039], [0049] and [0050]) and applying said corrective filters to a digital amplifier model (see paragraph [0061]). (See also paragraphs [0011]-[0013], [0023]-[0028], [0031], [0036], [0038]-[0041], [0044]-[0047], [0049], [0050], [0056]-[0062]).
As for claim 2, Chase again teaches creating corrected models (see references cited above, in particular paragraph [0061]).
As for claims 3 and 10, Chase teaches applying both high and low sine sweeps to cause operation in non-linear and linear regions and the use of Fourier analysis (see paragraphs [0024]-[0028] and [0058]).
In terms of claims 11-13 and 15-17, Chase further teaches the invention implemented not only as a method (see paragraph [0011]), as discussed above, but also as an apparatus/system and non-transitory machine readable medium (see paragraphs [0012] and [0013] and discussion of claimed limitation in claims 1-3).

Allowable Subject Matter

Claims 4-9, 14 and 18-20 are believed to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular, the US patents to Crooks (4,638,258 and 4,482,866) and Garde (4,523,152).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        3/11/2021